SHARE EXCHANGE AGREEMENT


CONO ITALIANO, INC., A Nevada Corporation


CONO ITALIANO, INC., A Delaware Corporation


SHAREHOLDERS OF CONO ITALIANO, INC., A Delaware Corporation




THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of the date set forth
on the signature page hereto, is entered into by and between Cono Italiano, Inc.
(formerly known as Tiger Renewable Energy Ltd.), a Nevada corporation having its
principal office at 10 Main Street, Keyport, NJ  07735 (the “Public Company”),
Cono Italiano, Inc. a Delaware corporation having its principal office at 10
Main Street, Keyport, NJ  07735 (“Cono Italiano”) and the undersigned
shareholders of Cono Italiano (each a “Shareholder,” and collectively, the
“Shareholders”).




WITNESSETH:


WHEREAS, the Public Company desires to acquire all of the issued and outstanding
shares of Cono Italiano (the “Cono Shares”) from the Shareholders, and the
Shareholder wishes to sell to the Public Company all of the Cono Shares held of
record by the Shareholder;


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1.           Share Exchange.


1.1           Transfer of Shares.  Subject to the terms and conditions stated
herein, at the Closing (as defined below), (a) the Shareholder shall assign,
transfer, convey, and deliver to the Public Company, and the Public Company
shall accept and acquire, the Cono Shares and any and all rights in such shares
to which the Shareholder is entitled, and by so doing, the Shareholder will be
deemed to have assigned all of his or her right, title and interest in and to
all such Cono Shares to the Public Company; and (b) in exchange for the Cono
Shares, the Public Company shall transfer to the Shareholders, and the
Shareholders shall accept from the Public Company, those shares of the Public
Company’s common stock (the “Exchange Shares”) on a one-for-one basis for each
share of the Cono Shares held of record on the date of the Closing.  If one or
more stock certificates representing the Cono Shares have been issued, such
conveyance of the Cono Shares shall be evidenced by such stock certificate(s),
duly endorsed to the Public Company or accompanied by stock powers duly executed
to the order of the Public Company, or other instruments of transfer in form and
substance reasonably satisfactory to the Public Company.



--------------------------------------------------------------------------------


1.2           Transfer of Rights to Additional Shares.  At the Closing, the
Shareholder relinquishes and forever releases any and all rights, options or
warrants of any nature or kind which the Shareholder may possess to acquire
additional Cono Shares, by virtue of written agreement, verbal understanding or
otherwise.  The Shareholder understands and hereby acknowledges that the number
of Exchange Shares they shall receive pursuant to this Agreement fully reflects
their exchange of all Cono Shares they may presently own and termination of any
and all rights they may possess to acquire additional shares of Cono.


2.           Closing and Deliveries.


2.1           The Closing.  The closing (the “Closing”) of the transactions
contemplated hereunder shall take place simultaneously with the execution of
this Agreement at such place as the parties hereto may agree, provided, however,
time is of the essence and the Closing shall not be later than ten (10) days
from the date of this Agreement.


2.2           Release.  The Shareholder hereby acknowledges, represents and
warrants to Cono Italiano, the Public Company and its shareholders that the
Shareholder has no claims against Cono Italiano or the Public Company and hereby
releases and forever discharges both Cono Italiano and the Public Company and
each of its past, present and future affiliates, stockholders, members,
successors and assigns and their respective officers, directors and employees,
from any and all claims, demands, proceedings, causes of action, court orders,
obligations, contracts and agreements (express or implied), debts or liabilities
under or related to Cono Italiano and the Public Company, including, without
limitation, any and all right, warrant, or other obligation to issue additional
Cono Shares to the Shareholder in the future.


3.           Representations and Warranties.


3.1           Representations and Warranties of the Shareholder.  As an
inducement to the Public Company to enter into this Agreement and to consummate
the transactions contemplated herein, the Shareholder represents and warrants to
the Public Company as follows, of which all such representations and warranties
are true and complete as of the date of this Agreement and as of the Closing:


(a)           Authority.  The Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform his obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of the
Shareholder, enforceable against the Shareholder in accordance with the terms
hereof.


(b)           Ownership.  The Shareholder is the sole record and beneficial
owners of all of the issued and outstanding Cono Shares in the Shareholder’s
name, has good and marketable title to the Cono Shares, free and clear of all
Encumbrances (as hereinafter defined), and has full legal right and power to
sell, transfer and deliver the Cono Shares to the Public Company in accordance
with this Agreement.  “Encumbrances” shall mean any liens, pledges,
hypothecations, charges, adverse claims, options, preferential arrangements or
restrictions of any kind, including, without limitation, any restriction of the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership, other than as provided under applicable securities laws.  Upon the
execution and delivery of this Agreement, the Public Company will receive good
and marketable title to the Cono Shares, free and clear of all
Encumbrances.  There are no stockholders' agreements, voting trust, proxies,
options, warrants, convertible instruments, rights of first refusal or any other
agreements or understandings with respect to the Cono Shares.  As contemplated
by this Agreement, following the Closing, there will be no preemptive or similar
rights to purchase or otherwise acquire shares of the capital stock of Cono
Italiano pursuant to any provision of law, the Certificate of Incorporation or
By-Laws (in each case, as amended and in effect on the date hereof), or any
agreement to which any Shareholder or Cono Italiano is a party.


2

--------------------------------------------------------------------------------


(c)           No Conflict.  None of the execution, delivery, or performance of
this Agreement, or the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) will result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Shareholder is a party or by which he or she
is bound, or to which the Cono Shares are subject; or (ii) any federal, state,
local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Shareholder or the Cono Shares.


(d)           No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person,
is required for the consummation by the Shareholder of any of the transactions
contemplated by the Shareholder under this Agreement.


(e)           Own Account.  The Shareholder is acquiring the Exchange Shares for
his or her own account as principal, and not as a nominee or agent; for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part; and no other person has a
direct or indirect beneficial interest in such Exchange Shares or any portion
thereof.  The Shareholder does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations in the
Exchange Shares to such person or to any third person.


(f)           No Advertisement.  The Shareholder is not acquiring the Exchange
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
pursuant to any solicitation of a subscription by a person not previously known
to the Shareholder in connection with investment securities generally.


3

--------------------------------------------------------------------------------


(g)           No Obligation to Register.  The Shareholder understands that the
Public Company is not under any obligation to register the Exchange Shares under
the Securities Act of 1933, as amended (the “Securities Act”), or to assist the
Shareholder in complying with the Securities Act or the securities laws of any
state of the United States or of any foreign jurisdiction.  The Shareholder
understands that the Exchange Shares must be held indefinitely unless such
Exchange Shares are registered under the Securities Act or an exemption from
registration is available.  The Shareholder acknowledges that such person is
familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that the
Shareholder has been advised that Rule 144 permits resales only under certain
circumstances.  The Shareholder understands that to the extent that Rule 144 is
not available, the Shareholder will be unable to sell any Exchange Shares
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.


(h)           Experience.  The Shareholder is (1) experienced in making
investments of the kind described in this Agreement and the related documents,
(2) able, by reason of the business and financial experience of its officers (if
an entity) and professional advisors (who are not affiliated with or compensated
in any way by the Public Company or any of its affiliates or selling agents), to
protect its own interests in connection with the transactions described in this
Agreement, and the related documents, and (3) able to afford the entire loss of
its investment in the Exchange Shares.


(i)           Exemption from Registration.  The Shareholder acknowledges his or
her understanding that the offering and sale of Exchange Shares is intended to
be exempt from registration under the Securities Act.  In furtherance thereof,
in addition to the other representations and warranties of the Shareholder made
herein, the Shareholder further represents and warrants to and agrees with each
of the Public Company and their affiliates as follows:


(1)           The Shareholder realizes that the basis for the exemption may not
be present if, notwithstanding such representations, the Shareholder is
acquiring the Exchange Shares for a fixed or determinable period in the future,
or for a market rise, or for sale if the market does not rise.  The Shareholder
does not have such intention.


(2)           The Shareholder has adequate means for providing for his current
needs and personal contingencies and has no need for liquidity with respect to
the acquisition of the Exchange Shares.


(3)           The Shareholder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Exchange Shares.


(4)           The Shareholder has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Exchange Shares, the Public Company, and all
other information to the extent the Public Company possesses such information or
can acquire it without unreasonable effort or expense.


4

--------------------------------------------------------------------------------


(j)           Risk.  The Shareholder understands that an investment in the
Exchange Shares is a speculative investment which involves a high degree of risk
and the potential loss of his entire investment.


(k)           Net Worth.  The Shareholder’s overall commitment to investments
which are not readily marketable is not disproportionate to the Shareholder’s
net worth, and the acquisition of the Exchange Shares will not cause such
overall commitment to become excessive.


(l)           SEC Documents.  The Shareholder has received all documents,
records, books and other information pertaining to the Shareholder’s investment
in the Public Company that has been requested by the Shareholder.  The
Shareholder has reviewed or received copies of all reports and other documents
filed by the Public Company with the Securities and Exchange Commission (the
“SEC Documents”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).


(m)           Reliance.  Other than as set forth herein, the Shareholder are not
relying upon any other information, representation or warranty by the Public
Company, or any officer, director, stockholder, agent or representative of the
Public Company in determining to invest in the Exchange Shares.  The Shareholder
has consulted, to the extent deemed appropriate by the Shareholder, with the
Shareholder’s own advisers as to the financial, tax, legal and related matters
concerning an investment in the Exchange Shares and on that basis believes that
his or its investment in the Exchange Shares is suitable and appropriate for the
Shareholder.


(n)           No Governmental Review.  The Shareholder is aware that no federal
or state agency has (1) made any finding or determination as to the fairness of
this investment, (2) made any recommendation or endorsement of the Exchange
Shares, the Public Company, or (3) guaranteed or insured any investment in the
Exchange Shares or any investment made by the Public Company.


(o)           Price.  The Shareholder understands that the value of the Exchange
Shares offered hereby bear no relation to the assets, book value or net worth of
the Public Company and were determined arbitrarily by the Public Company.  The
Shareholder further understands that there is a risk of further dilution of his,
her or its investment in the Public Company.


(p)           Compliance Undertakings.  The Shareholder hereby acknowledges that
he/she is acquainted with the requirements of Section 16 and Section 13(d) of
the Securities Exchange Act of 1934 and the rules and regulations issued
thereunder.  The Shareholder understands that, as a result of its acquisition of
Shares, and in order to comply with Section 16 and Section 13(d) and the rules
and regulations issued thereunder, certain Shareholders may be required to file
a report on Form 3 and a Schedule 13D and the Shareholder hereby undertakes and
agrees to make such filing in a timely manner if so required.


5

--------------------------------------------------------------------------------


3.2           Representations and Warranties of the Public Company.  As an
inducement to the Shareholders to enter into this Agreement and to consummate
the transactions contemplated herein, the Public Company represents and warrants
to the Shareholders as follows, all of which are true and complete as of the
date of this Agreement and as of the Closing, except to the extent set forth on
a disclosure schedule attached hereto referencing the Section and paragraph
number of the provision herein corresponding to such exception:


(a)           Organization of the Public Company.  The Public Company is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Nevada, and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted.  The Public Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify would not have a
material adverse effect on the business, operations, properties, prospects or
condition (financial or otherwise) of the Public Company.  The Public Company
has, prior to the execution of this Agreement, made available by reference to
filings on the SEC Website, true and complete copies of its (i) Certificate of
Incorporation with all amendments thereto; and (ii) By-laws, in each case as in
effect on the date of Closing.  Public Company is not in default under or in
violation of any provision of its Certificate of Incorporation or By-laws.


(b)           Authority.  (1) The Public Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Exchange Shares; (2) the execution and delivery of
this Agreement by the Public Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the Public
Company or its Board of Directors or stockholders is required; and (3) this
Agreement has been duly executed and delivered by the Public Company and
constitutes a valid and binding obligation of the Public Company enforceable
against the Public Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application.


(c)           Exemption from Registration; Valid Issuances.  When issued and
transferred as herein provided, the Exchange Shares shall be duly authorized,
validly issued, fully paid, and nonassessable.  Neither the sales of the
Exchange Shares pursuant to, nor the Public Company’s performance of its
obligations under, this Agreement shall (1) result in the creation or imposition
of any liens, charges, claims or other encumbrances upon the Exchange Shares or
any of the assets of the Public Company, or (2) entitle the other holders of the
common stock of the Public Company to preemptive or other rights to subscribe to
or acquire the Exchange Shares or other securities of the Public Company.


6

--------------------------------------------------------------------------------


(d)           No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Public Company nor any of its affiliates nor any
person acting on its or their behalf (1) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D) or
general advertising with respect to any of the Exchange Shares, or (2) made any
offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration of the Exchange Shares
under the Securities Act.


(e)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Public Company and the consummation by the Public Company of
the transactions contemplated hereby, including without limitation the issuance
of the Exchange Shares, do not and will not (1) result in a violation of the
Certificate of Incorporation or By-Laws of the Public Company, or (2) conflict
with, or constitute a material default (or an event that with notice or lapse of
time or both would become a material default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture, instrument or any "lock-up" or similar provision of any
underwriting or similar agreement to which the Public Company is a party, or (3)
result in a violation of any federal, state, local or foreign law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Public Company or by which any property
or asset of the Public Company is bound or affected (except for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have a material adverse effect
on the business, operations, properties, prospects or condition (financial or
otherwise) of the Public Company) nor is the Public Company otherwise in
violation of, conflict with or in default under any of the foregoing.  The
business of the Public Company is not being conducted in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
material adverse effect on the business, operations, properties, prospects or
condition (financial or otherwise) of the Public Company.  The Public Company is
not required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or issue and sell the Exchange Shares in
accordance with the terms hereof (other than any SEC, FINRA or state securities
filings that may be required to be made by the Public Company subsequent to the
Closing, any registration statement that may be filed pursuant hereto, and any
shareholder approval required by the rules applicable to companies whose common
stock trades on the Over The Counter Bulletin Board); provided that, for
purposes of the representation made in this sentence, the Public Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Shareholder herein.


7

--------------------------------------------------------------------------------


(f)           Litigation and Other Proceedings.  Except as may be set forth in
the SEC Documents, there are no lawsuits or proceedings pending or to the best
knowledge of the Public Company threatened, against the Public Company, nor has
the Public Company received any written or oral notice of any such action, suit,
proceeding or investigation, which would have a material adverse effect on the
business, operations, properties, prospects or condition (financial or
otherwise) of the Public Company.  Except as set forth in the SEC Documents, no
judgment, order, writ, injunction or decree or award has been issued by or, so
far as is known by the Public Company, requested of any court, arbitrator or
governmental agency which would have a material adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Public Company.
 
(g)           Authorized Capitalization.  The authorized capital stock of the
Public Company consists of: a total of one hundred million (100,000,000) shares
of common stock, par value $.001 per share.  The Public Company has issued and
outstanding such options and warrants as are set forth in the SEC Documents. The
Public Company expects to adopt a new equity incentive plan with a number of
shares of Public Company common stock authorized to be issued thereunder to be
determined by the Board of Directors as customary and reasonable by reference to
similarly-situated public companies.


(h)           Full Disclosure.  No representation or warranty made to any
Shareholder by the Public Company in this Agreement omits to state a material
fact necessary to make the statements herein, in light of the circumstances in
which they were made, not misleading.  There is no fact known to the Public
Company that has specific application to the Exchange Shares and that materially
adversely affects or, as far as can be reasonably foreseen, materially threatens
the Exchange Shares that has not been set forth in this Agreement or otherwise
disclosed in the Public Company’s publicly available reports and disclosures
filed with the U.S. Securities and Exchange Commission.


3.3           Representations and Warranties regarding Cono Italiano.  As an
inducement to the Public Company to enter into this Agreement and to consummate
the transactions contemplated herein, Cono Italiano represents and warrants to
the Public Company as follows regarding matters pertaining to Cono Italiano, all
of which are true and complete as of the date of this Agreement and as of the
Closing, except to the extent set forth on a disclosure schedule attached hereto
referencing the section and paragraph number of the provision herein
corresponding to such exception:


(a)           Organization of Cono Italiano.  Cono Italiano is a corporation
duly organized and validly existing and in good standing under the laws of the
state of Delaware, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being
conducted.  Cono Italiano is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify would not have a
material adverse effect on the business, operations, properties, prospects or
condition (financial or otherwise) of Cono Italiano.  Cono Italiano has, prior
to the execution of this Agreement, delivered to the Public Company true and
complete copies of its (i) Certificate of Incorporation with all amendments
thereto; and (ii) By-Laws, in each case as in effect on date of the
Closing.  Cono Italiano is not in default under or in violation of any provision
of its Certificate of Incorporation or By-Laws.


8

--------------------------------------------------------------------------------


(b)           Authority.  (1) Cono Italiano has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement;
(2) the execution and delivery of this Agreement by Cono Italiano and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of Cono Italiano or its Board of Directors or stockholders is
required; and (3) this Agreement has been duly executed and delivered by Cono
Italiano and constitutes a valid and binding obligation of Cono Italiano
enforceable against Cono Italiano in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application.


(c)           Issuances.  The shares of Cono Italiano delivered hereto have been
properly issued by Cono Italiano pursuant to applicable federal and state laws
or exemption therefrom.  When delivered as herein provided, the Cono Shares
shall be duly authorized, validly issued, fully paid, and
nonassessable.  Neither the transfer of the Cono Shares pursuant to, nor the
Public Company's or Public Company’s performance of Cono Italiano obligations
under, this Agreement shall (1) result in the creation or imposition of any
liens, charges, claims or other encumbrances upon the Cono Shares or any of the
assets of Cono Italiano, or (2) entitle the other holders of the Cono Shares to
any rights to subscribe to or acquire any other Cono Shares or other securities
of the Public Company or the Public Company.  The Cono Shares constitute all of
the issued and all outstanding equity interests in Cono Italiano and there are
no direct or indirect rights of any nature or kind issued or outstanding,
contingent or otherwise, to acquire any Cono Shares, including, without
limitation, no options, warrants or instruments convertible into Cono Shares.


(d)           No General Solicitation or Advertising in Regard to this
Transaction.  Neither Cono Italiano, nor any of its affiliates nor any person
acting on its or their behalf (1) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Cono Shares, or (2) made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Cono Shares under the
Securities Act.


(e)           No Conflicts.  The execution, delivery and performance of this
Agreement by Cono Italiano and the consummation by Cono Italiano of the
transactions contemplated hereby, do not and will not (1) result in a violation
of the Certificate of Incorporation or By-Laws of Cono Italiano, or (2) conflict
with, or constitute a material default (or an event that with notice or lapse of
time or both would become a material default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any one or
more agreements that individually or in the aggregate are material, indenture,
instrument or any "lock-up" or similar provision of any underwriting or similar
agreement to which Cono Italiano is a party, or (3) result in a violation of any
federal, state, local or foreign law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to Cono Italiano or by which any property or asset of Cono Italiano is bound or
affected (except, in the case of (2) and (3), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect on the
business, operations, properties, prospects or condition (financial or
otherwise) of Cono Italiano or its ability to consummate the transaction
contemplated hereby) nor is Cono Italiano otherwise in violation of, conflict
with or in default under any of the foregoing.  The business of Cono Italiano is
not being conducted in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations that either singly or in the
aggregate do not and will not have a material adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of Cono
Italiano.


9

--------------------------------------------------------------------------------


(f)           Litigation and Other Proceedings.  There are no lawsuits or
proceedings pending or, to the best knowledge of the Shareholder or Cono
Italiano threatened, against Cono Italiano, nor has Cono Italiano received any
written or oral notice of any such action, suit, proceeding or investigation,
which would have a material adverse effect on the business, operations,
properties, prospects or condition (financial or otherwise) of Cono
Italiano.  No judgment, order, writ, injunction or decree or award has been
issued by or, so far as is known by the Shareholder or Cono Italiano, requested
of any court, arbitrator or governmental agency which would have a material
adverse effect on the business, operations, properties, prospects or condition
(financial or otherwise) of Cono Italiano or its ability to consummate the
transaction contemplated hereby.


(g)           Taxes.


           (i)           Cono Italiano has timely filed with the appropriate
taxing authorities all tax returns required to have been filed by Cono Italiano
on or before the Closing Date; each such tax return is true, correct and
complete in all material respects; and all taxes of Cono Italiano that are
required to have been paid on or before the Closing Date (whether or not shown
on any tax return) have been timely paid in full.


(ii)           There is no action, suit, proceeding, investigation, audit, claim
or assessment pending or, to the knowledge of the Shareholder, threatened with
respect to Cono Italiano with respect to a liability for taxes or with respect
to any tax return.  No deficiency for any tax has been assessed with respect to
Cono Italiano which has not been paid in full.


4.           Stock Legend.


Each certificate representing the Exchange Shares shall be stamped or otherwise
imprinted with legends substantially in the following form (in addition to any
legend required by applicable state securities or "blue sky" laws)(the use of
the term “Cono Italiano, Inc.” in this legend refers to the Public Company):


10

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
(1)(A) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER
THE ACT (IF AVAILABLE) OR ANOTHER THEN AVAILABLE EXEMPTION UNDER THE ACT AND
STATE SECURITIES LAWS, OR (B) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE ACT OR ANY APPLICABLE STATE LAWS, AND WHEREIN THE ISSUER
SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED, OR (C) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER); AND (2) PRIOR TO ANY SUCH TRANSFER, IT WILL FURNISH TO
THE ISSUER AND THE TRANSFER AGENT FOR THE COMMON STOCK SUCH CERTIFICATIONS,
LEGAL OPINIONS, OR OTHER INFORMATION AS THE ISSUER OR SUCH TRANSFER AGENT MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE ACT OR STATE SECURITIES LAWS; AND (3) IT WILL DELIVER TO
EACH PERSON TO WHOM THE SECURITIES EVIDENCED HEREBY IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  FURTHERMORE, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES EVIDENCED HEREBY MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT.
 
The Public Company agrees to reissue certificates representing any of the
Exchange Shares without the legend set forth above if at such time, prior to
making any transfer of any such Exchange Shares, such holder thereof shall give
written notice to the Public Company describing the manner and terms of such
transfer and removal as the Public Company may reasonably request.  Such
proposed transfer and removal will not be effected until: (a) either (i) the
Public Company has received an opinion of counsel reasonably satisfactory to the
Public Company, to the effect that the registration of the Exchange Shares under
the Securities Act is not required in connection with such proposed transfer;
(ii) a registration statement under the Securities Act covering such proposed
disposition has been filed by the Public Company with the Commission and has
become effective under the Securities Act; (iii) the Public Company has received
other evidence reasonably satisfactory to the Public Company that such
registration and qualification under the Securities Act and state securities
laws are not required; or (iv) the holder provides the Public Company with
reasonable assurances that such security can be sold pursuant to Rule 144 under
the Securities Act; and (b) either (i) the Public Company has received an
opinion of counsel reasonably satisfactory to the Public Company, to the effect
that registration or qualification under the securities or "blue sky" laws of
any state is not required in connection with such proposed disposition; or (ii)
compliance with applicable state securities or "blue sky" laws has been effected
or a valid exemption exists with respect thereto.
 
11

--------------------------------------------------------------------------------


5.           Broker.  The parties acknowledge that no broker is entitled to a
brokerage commission/finder's fee as a result of the transactions contemplated
by this Agreement.


6.           Miscellaneous.


(a)           Notices.  All notices or other communications required or
permitted hereunder shall be in writing.  Any notice, request, demand, claim or
other communication hereunder shall be deemed duly given (i) if by personal
delivery, when so delivered; (ii) if mailed, three (3) business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid and addressed to the intended recipient as set forth below; or
(iii) if sent through an overnight delivery service in circumstances to which
such service guarantees next day delivery, the day following being so sent to
the address of the intended recipient as first set forth above.  Any party may
change the address to which notices and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
 

  Notice Address of Public Company:    Cono Italiano, Inc.
10 Main Street
Keyport, NJ  07735
Attn: Mitchell Brown
Chief Executive Officer
          Notice Address of Cono Italiano:     Cono Italiano, Inc.
10 Main Street
Keyport, NJ  07735
Attn: Mitchell Brown
Chief Executive Officer
          Notice Address of Shareholders:      As set forth on Annex A hereto.

                                                          
(b)           Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of New York and the federal
laws of United States applicable therein, without giving effect to principles of
conflicts of law.


(c)           Jurisdiction.  The parties hereby irrevocably consent to the in
personam jurisdiction of the state or federal courts located in the State of New
York, in connection with any action or proceeding arising out of or relating to
this Agreement or the transactions and the relationships established
thereunder.  The parties hereby agree that such courts shall be the venue and
exclusive and proper forum in which to adjudicate such matters and that they
will not contest or challenge the jurisdiction or venue of these courts.


12

--------------------------------------------------------------------------------


(d)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties in respect of the transactions contemplated
hereby and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement, such other agreements, notes or instruments related to this
transaction executed simultaneously herewith, or the written statements,
certificates, schedules or other documents delivered pursuant to this Agreement
or in connection with the transactions contemplated hereby.


(e)           Assignment.  Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.


(f)           Amendments.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by each
party, in the case of a waiver, by the party waiving compliance.


(g)           Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


(h)           Further Assurances.  The parties shall from time to time do and
perform such additional acts and execute and deliver such additional documents
and instruments as may be required or reasonably requested by any party to
establish, maintain or protect its rights and remedies or to effect the purposes
of this Agreement. 


(i)           Interpretation.  All references to “material” or “materiality”
herein shall refer to matters, understandings, agreements, actions, courses of
dealing, courses of operations, or events, which individually or in the
aggregate exceed $200,000.  All references to “knowledge” means those facts or
circumstances actually known after due inquiry.  No ambiguity in any provision
hereof shall be construed against parties by reason of the fact it was drafted
by such party or its counsel.  References to “including” means including without
limiting the generality of any description preceding such term.  Nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any person other than the parties any rights or remedies
under or by reason of this Agreement.


13

--------------------------------------------------------------------------------


(j)           Binding Effect; Benefits.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
other than the parties hereto, and their respective heirs, legal
representatives, successors and permitted assigns, any rights, remedies,
obligations or liabilities under, in connection with or by reason of this
Agreement.


(k)           Reporting.  The Shareholder and Cono Italiano acknowledge that the
Public Company is a public corporation subject to U.S. Federal securities
laws.  The Shareholder and Cono Italiano acknowledge that they will not engage
in any trading in the Public Company’s securities until after public
announcement of the acquisition in form and date to be mutually agreed upon by
the Shareholder and the Public Company.  The Shareholder furthermore agree to
use commercially reasonable efforts to promptly comply and assist the Public
Company with any and all requests for information as necessary to comply with
the Public Company’s filing requirements with the U.S. Securities and Exchange
Commission and the Public Company’s public reporting obligations.


           (l)           Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same instrument.  This Agreement shall be
accepted, effective and binding, for all purposes, when the parties shall have
signed and transmitted to each other, by facsimile, electronic mail or
otherwise, copies of the signature pages hereto, which shall have the same full
force and effect as an original thereof.


[Signature Pages Follow]




14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the ______ day of ________________, 20___.


 
 

 
CONO ITALIANO, INC., A Nevada Corporation
(Referred to herein as the “Public Company)
         
 
By:
        Name:       Title:          

 

 
CONO ITALIANO, INC., A Delaware Corporation
(Referred to herein as “Cono Italiano”)
         
 
By:
        Name:        Title:           

 

  SHAREHOLDER OF CONO ITALIANO, INC.          
 
(Signature) 
    Print Name:     Title:  


15

--------------------------------------------------------------------------------



Annex A




Name and Notice Address for Exchanging Shareholder of Cono Italiano, Inc.
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

